                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

JOEL CLEARY, M.D., individually and
on behalf of all others similarly situated,
                                               Case No. 4:16-cv-00061-BMM
                                 Plaintiff,

        v.                                     ORDER GRANTING JOINT
                                               MOTION FOR LEAVE TO
RETIREMENT PLAN FOR
                                               FILE AMENDED EXHIBIT 1
EMPLOYEES OF NORTHERN
                                               TO SETTLEMENT
MONTANA HOSPITAL, et al.,
                                               STIPULATION AND ORDER
                                               UNDER SEAL
                             Defendants.

       For the reasons stated in the Parties’ Joint Motion for Leave to File

Amended Exhibit 1 to the Settlement Stipulation and Order Under Seal, the Court

hereby GRANTS the Motion and further ORDERS that Amended Exhibit 1 to the

Settlement Stipulation and Order shall be filed under seal.

      DATED this 17th day of October, 2018.
